Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“a circular inner opening” and “a circular outer edge” need proper antecedent basis in the disclosure and should be given reference characters and labeled in the drawing. [clm 1]
“a continuously concave inner edge” and “a continuously convex outer edge” need proper antecedent basis in the disclosure and should be given reference characters and labeled in the drawing. [clm 14]
Claim Objections
Claim 1, 2, 5, 9, 14, 17, 18, 20 is objected to because of the following informalities:  
Regarding claim 1, it is believed that the circular inner opening and the circular outer edge are meant to reference the radially inner and radially outer parts of the main body, exclusive of the flange (as the terms are not used in the specification and the parts not labeled this is an assumption).  If this is meant to be the case then it is suggested that lines 3-6 be amended to read - - an annular body having an axially facing side surface, a circular inner opening, a circular outer edge and a radially extending flange extending from the circular outer edge, the body having a circumferential gap between a first end of the body and a second end of the body and a recess in the side surface adjacent to the gap,…- - so that its clearer as to what is part of the body and what are features in or extending from the body.  See Rejection under 35 USC 112(b) below
Claim 2, “bottom in the axial direction” should read – bottom facing in the axial direction- -.
Claims 5, 9 and 20, “the snap ring” should be - -a snap ring- -since the inclusion of claims 1, 8 or 14 comes after the first reference to the snap ring.
Claim 14, similar to claim 1, lines 2-7 should be reorganized to read, - - an annular body having an axially facing side surface, a continuously concave inner edge, a continuously convex outer edge, a radially extending flange extending from the continuously convex outer edge and a circumferential gap between a first end of the body and a second end of the body and a recess in the side surface adjacent to the gap, the concave inner edge and the convex outer edge extending from the first end of the body to the second end of the body; and- -
Claim 17, line 2, “the inner edge” should be - -the concave inner edge- -.
Claim 18, line 2, “the outer edge” should be - -the convex outer edge- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14, in light of the specification not describing or indicating what is the “circular inner opening”, “circular outer edge”, “continuously concave inner edge” and “continuously convex outer edge” the metes and bounds of the terms are unclear.  Since the disclosure does not describe the invention using these terms or provide an indication of the meaning of the terms the shapes that these would be limited to is unclear.  Can a circular feature include protrusion and still be considered circular?  Circular is not limited to a geometric circle but only must be like a circle given the broadest reasonable interpretation, using this interpretation a circular shape could include any number of extra features that divert the shape from a true circle but still be considered circular if it is annular.  Or if circular is meant to exclude any form of a protrusion how would this differentiate from claim 14?  For the purpose of examination the line of demarcation between claims 1 and 14 will be as follows: circular will be examined using the broadest reasonable interpretation which could still include protrusions along the surfaces and “continuously” concave/convex will be examined as if this is defining a curved surface without any form of protrusion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuta, WO2017082359.
Regarding claim 1, Ikuta discloses a snap ring for guiding rolling elements between an inner ring and an outer ring of a bearing assembly (intended use), the snap ring comprising: an annular body (3a or 3e) having an axially facing side surface (left or right sided in figures 3 and 10) and [a] radially extending flange (31 or 31a, the tapered portion of the ring defines a flange), the body having a circular inner opening and a circular outer edge (inner peripheral surface and outer peripheral surface, as noted in the rejection above “circular” is not limited to things that are just circles but can include parts with protrusions, Ikuta shows a circular part with protrusions, the circular part defined by an inner opening and an outer open that are both circular) and having a circumferential gap (space between 4a and 4b in the first embodiment or the space between the two 4c characters in figure 11) between a first end (4a or 4c) of the body and a second end (4b or 4c) of the body and a recess (5a or 5c) in the side surface adjacent the gap, the entire recess (5a or 5c) being located radially between the circular inner opening and the circular outer edge (the recess is within the boundaries of the circular ring as a whole and is thus between the inner opening and edge), wherein the recess (5a or 5c) is configured such that a tool is introducible into the recess from outside the bearing assembly in order to remove the snap ring from the bearing assembly.
Regarding claim 6, Ikuta discloses that the gap comprises an arc of about 20 degrees or less (as illustrated in the figures showing the ring in the closed configuration the gap between the two ends is less than 20 degrees).
Regarding claim 12, Ikuta discloses that the recess extends axially through the body (the recesses are holes through the body).
Regarding claim 13, Ikuta discloses that the circular inner opening and the circular outer edge are coaxial (the parts make up the inner and outer surfaces of a ring and are thus coaxial).
Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


OR
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikuta, WO2017082359.
Ikuta appears to show that the recess within the circumferential end of the ring has a radial width that is 50 to 70% of a radial width of the annular body (see figures 4, 6, 8 and 9 that show that the opens are 50% but less than 70% of the radial width of the annular body at the location within the body that the recess is located).
While Ikuta appears to anticipate this feature of the claims based on the drawings the reference is silent with regards to a specific size.
Therefore if found not to be anticipated by Ikuta the limitations of the claim would also be obvious matter of design choice, since Applicant has not disclosed that the width of the recess relative to the width of the annular body solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well within this range or outside of this range.  Also, selection the specific range for the width would have been within the ordinary skill in the art since selection the radial width of the opening would be based on the factors of the tool size and the required strength that the part needs to have so that it doesn’t break when using the tool, this feature of the width would not be inventive but rather optimization of a feature already known in the prior art for the two factors noted above (must receive the tool but must also not weaken the part to the point that it fails when using the tool).  It is noted that paragraph 0011 states the same general reasons of above, however these are general design considerations that are common knowledge and commonly applied in the mechanical arts, the hole would have to be big enough for the tool but not so big that the ring breaks upon using the tool, this is not solving any particular problem but merely providing the reasoning behind designing in general.  There is no criticality outside of the common and ordinary design constraints provided by Applicant in the disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta, WO2017082359, in view of Meinlschmidt, USP 4,558,962.
Regarding claim 5, Ikuta discloses a bearing assembly comprising: an inner ring (27), an outer ring (26), and rolling elements (21) disposed between the inner ring and the outer ring, and the snap ring according to claim 1 in engagement with the inner ring or the outer ring (engages with the end of the inner ring in figure 3 or the end of the outer ring in figure 10).
However, by claiming the bearing assembly the interpretation of claim 1 no longer allows for the preamble to be treated as intended use, thus Ikuta does not disclose that the snap rings guide the rolling elements.
Meinlschmidt teaches a different snap ring (5) that also includes a flange (defining surface 9) that extends from a main body having an axial facing side surface (axially outer surface of 7) wherein the snap ring is inserted into the outer ring to function as a guiding surface for the roller element (3).
It would have been obvious to one having ordinary skill in the art to use the snap ring of Ikuta in any other known location within a bearing assembly instead of acting as a retaining ring for the ring itself, including placing the ring within the outer ring to function as a guiding element for the rolling elements, as taught by Meinlschmidt, since changing the location of the snap ring to retain a different element within the bearing provides the same predictable result of retaining the bearing element in place.  Regardless of the snap ring holding the rings in place or holding and guiding the rolling elements in place the structure of the snap ring can be the same, this feature is merely defining the function of the snap ring.  The prior art of record demonstrates that this function of the snap ring is not new, novel or inventive and thus using a different snap ring in a previously known location is not inventive but is rather a matter of substituting one known snap ring for another known snap ring, both of which would provide the primary function of retaining an element in its location.
Allowable Subject Matter
Claims 2, 7 and 11, and dependent claims 3, 8 and 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 7, the prior art of record shows common snap ring configurations with two holes for the insertion of a tool, one on each side of the gap, claim 7 is defining that only one of the segments adjacent to the gap has the recess while the other is recess free, this is contrary to the common practice in the art.  Absent hindsight reasoning there is no teaching, suggestion or modification found in the prior art or within the general skill of a worker in the art to provide a snap ring with only one recess in one of the segments adjacent to the gap.
Claim 10 is allowed.
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  In other words if the terms above are added to the specification and provided with a clear description or explanation of the metes and bounds of the term the claims would be allowable.  The assumption being made in this action is that by using “continuously” this is excluding the use of any projection or tab along the edges, this is what distinguishes over the prior art.
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
With regards to the rejection under 35 USC 102 and specifically claim 1 Applicant argues that since Ikuta includes “ear portions” at either end of the ring the snap ring does not have a circular outer edge and the recess isn’t in the location claimed.  However, the new grounds of rejection in light of the amendment, specifically under 35 USC 112 above, explains the interpretation of “circular” as currently being applied.  In this case “circular” is not limited to a circle with no deviation but instead can include protrusions or slight deviation from a circle.  This is what Ikuta shows with the “ear parts”.  Based on the additional argument relative to claim 14 it appears that Applicant intends “circular” and “continuously” concave/convex to reference the same shape illustrated, a generally circular or curved shaped without any protrusion, however if this is the case then claims 1 and 14 would likely be duplicate claims and claim 14 has been indicated as allowable.  Since claims in an application must include some distinguishable feature the claims were examined as if circular could still include protrusions while continuously convex/concave could not.  The issue under 35 USC 112 above originates from the fact that the specification does not describe the invention in the same terms nor does it provide a clear and concise definition that Applicant wishes to be applied to “circular”, thus for the purpose of applying art circular must be given the broadest reasonable definition which only requires that the shape be like a circle which does not exclude the possibility of protrusions and because of this Ikuta still applies under 35 USC 102.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656